EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Larry Villanueva on 1/12/2021.
The application has been amended as follows: 
The following is an examiner’s statement of reasons for allowance:
Claim 14: A coating comprising: an NO-donor substrate and polymer, wherein the polymer includes a hydrophilic moiety and a photo cross-linkable moiety, wherein the polymer is bonded to the NO-donor substrate surface through the photo cross-linkable moiety, wherein the coating has one or both of anti-fouling and antimicrobial characteristics, wherein the polymer is a zwitterionic polymer that is a random copolymer having a structure according to the following formula: 
    PNG
    media_image1.png
    299
    422
    media_image1.png
    Greyscale

where each occurrence of Z is a zwitterionic moiety; 
where, in each instance, either (i) A1 is none and A2 is = O or (ii) A1 is a covalent bond to the at least one surface of the substrate and A2 is -OH; 
where each occurrence of R1 is independently a covalent bond or a linear or branched, substituted or unsubstituted alkyl diradical having from 1 to 12 carbon atoms; 
where each occurrence of R2, R3, and R4 is independently a linear or branched, substituted or unsubstituted alkyl having from 1 to 12 carbon atoms; and 
where a, b, and c are real number such that 0<a<1, 0≤b<1, 0<c<1, and a+b+c=1. 
Claims 8, 11-13, 15 and 17: cancelled
 


The following is an examiner’s statement of reasons for allowance: while zwitterionic polymers of similar structure are known in the prior art. See Ishihara et al. (US 2018/0051140 and US 2019/0316054). Ishihara’s polymers are materially different in that the aryl ketone feature of Ishihara’s polymer is connected to the polymer backbone via a carbonyl group (
    PNG
    media_image2.png
    244
    171
    media_image2.png
    Greyscale
) (see [0019] of 2019/0316054, for example). As noted before, the polymer of the instant invention does not include a carbonyl group between the backbone and the 
    PNG
    media_image3.png
    319
    204
    media_image3.png
    Greyscale
). There is no motivation identified by the Examiner that one of ordinary skill in the art would be motivated to modify Ishihara’s polymer to possess a carbonyl group between the polymer backbone and the aryl group and it is for this reason the polymer coating on the nitric oxide releasing article according to the instant claims is considered novel and nonobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504. The examiner can normally be reached 0700-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYLE A PURDY/Primary Examiner, Art Unit 1611